Fourth Court of Appeals
                                San Antonio, Texas
                                    November 28, 2017

                                   No. 04-17-00307-CR

                                   Jerry RODRIGUEZ,
                                         Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 17-01-0032-CRA
                         Honorable Stella Saxon, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due November 30, 2017.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court